Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1: The claim is indefinite for the following reasons
On lines 2 and 11 “comprising;” should be “comprising:[[;]]”
On line 6 it is unclear what the “cross sectional profile” extends “orthogonally” to what (i.e., what is it orthogonal to?), Examiner understands it as orthogonal to the height-width cross sectional profile area
On lines 8-10 and 14 All references to “the input face” should be “the single input face” 
On line 22 “the light distribution from the light guide output face” should be “a light distribution from an output face of the light guide”

Re  2 and 4-5: “light scattering features” should be “the light scattering features”

Re 5: “the perimeter” should be “a perimeter”

Re 6-7: claim 6 recites “a reflector” which conflicts with claim 1 and “the optical element” lacks antecedent basis. Examiner understands this claim as reciting the reflector reflects light back into the opposing face.

Re 7: Examiner understands “wherein a single reflector” to mean “wherein the reflector is a single reflector.”

Re 9: “the inner face of the optical element” lacks antecedent basis and has been read as “an inner face of an optical element, wherein the optical element is external to the light guide.”

Re 12: on line 2 “the backplane” should be “the backplane portion”

Re 15: “the center line” should be “a centerline”

Re 16: on lines 1-2 “the centerline” should be “a centerline” and “the centerline length” should be “a centerline length”

Re 17: this claim should read “wherein a height of each one of the LED light sources is less than a height of the light guide.”

Re 19: “the output face” should be “an output face”

Re 22: “the distribution of light output from the light guide output face” should be “the light distribution from the light guide output face.”
Re 23: “the light distribution from the output face of the light guide” should be “the light distribution from the light guide output face.”

Re 24: “the lighting distribution” should be “a lighting distribution”; also the claim needs to specify what the distribution is narrower than (e.g., narrower than without the optically transmitting component positioned near the outer face.”

Re 25: “the lighting distribution” should be “a lighting distribution”; also the claim needs to specify what the distribution is wider than (e.g., wider than without the optically transmitting component positioned near the outer face.”

Re 28: line 2 “an axis” should be “the axis”

Re 29: “vs.” should be “versus” and “the angular range” should be “an angular range.”

Re 33 and 35: “an axis normal” should be “the axis normal”

Re 36: on line 1 it should be “wherein the light distribution”

Re 37: on line 1 it should be “wherein a peak intensity”

Re 38: “wherein the angular” should be “wherein an angular”

Re 39: on line 1 it should be “wherein the light distribution”

Re 40: on line 1 it should be “wherein a peak intensity”

Allowable Subject Matter
Claims 1-40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: 
Re 1-40: in claim 1, “ C) a reflector positioned external to the light guide and proximate to the light guide inner face wherein light exiting the light guide is reflected back into the light guide; D) an extended profile housing that positions and retains in optical alignment the light guide and LED board; wherein the light guide is configured to scatter light, a portion of which then transmits out the light guide inner face and reflects off the reflector and back into the light guide and; wherein the light distribution from the light guide output face comprises at least one intensity peak positioned at an angle offset from an axis normal to the light guide output face.”

Conclusion
PTO-892 form contains prior art cited in parent case(s) that is considered relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875